UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 1, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-6720 A. T. CROSS COMPANY (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation or organization) 05-0126220 (IRS Employer Identification No.) One Albion Road, Lincoln, Rhode Island (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (401) 333-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No Indicate the number of shares outstanding of each of the issuer's classes of common stock as of October 29, 2011: Class A common stock - 11,132,968 shares Class B common stock - 1,804,800 shares PART I - FINANCIAL INFORMATION Item 1.Financial Statements. A. T. CROSS COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (THOUSANDS OF DOLLARS AND SHARES) OCTOBER 1, 2011 JANUARY 1, 2011 ASSETS (UNAUDITED) Current Assets Cash and cash equivalents Short-term investments Accounts receivable, gross Allowance for doubtful accounts Accounts receivable, net Inventories Deferred income taxes Other current assets Total Current Assets Property, plant and equipment, gross Accumulated depreciation Property, Plant and Equipment, Net Goodwill Intangibles, Net Deferred Income Taxes Other Assets Total Assets LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable, accrued expenses and other liabilities Accrued compensation and related taxes Retirement plan obligations Income taxes payable Total Current Liabilities Long-Term Debt Retirement Plan Obligations Deferred Gain on Sale of Real Estate Other Long-Term Liabilities Accrued Warranty Costs Commitments and Contingencies (Note K) - - Total Liabilities Shareholders' Equity Common stock, par value $1 per share: Class A - authorized 40,000 shares, 18,700 shares issued and 11,128 shares outstanding at October 1, 2011, and 18,439 shares issued and 11,115 shares outstanding at January 1, 2011 Class B - authorized 4,000 shares, 1,805 shares issued and outstanding at October 1, 2011 and January 1, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive loss Treasury stock, at cost Total Shareholders' Equity Total Liabilities and Shareholders' Equity See notes to condensed consolidated financial statements. A. T. CROSS COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (THOUSANDS OF DOLLARS AND SHARES, THREE MONTHS ENDED NINE MONTHS ENDED EXCEPT PER SHARE AMOUNTS) OCTOBER 1, 2011 OCTOBER 2, 2010 OCTOBER 1, 2011 OCTOBER 2, 2010 Net sales Cost of goods sold Gross Profit Selling, general and administrative expenses Service and distribution costs Research and development expenses Operating Income Interest income 3 9 9 13 Interest expense Other income Interest and Other Expense Income Before Income Taxes Income tax provision Net Income Net Income Per Share: Basic Diluted Weighted Average Shares Outstanding: Denominator for Basic Net Income Per Share Effect of dilutive securities Denominator for Diluted Net Income Per Share CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (THOUSANDS OF DOLLARS) THREE MONTHS ENDED NINE MONTHS ENDED OCTOBER 1, 2011 OCTOBER 2, 2010 OCTOBER 1, 2011 OCTOBER 2, 2010 Net Income Other Comprehensive Income, Net of Tax: Foreign currency translation adjustments 50 Unrealized (loss) gain on interest rate swap, net 98 Pension liability adjustment, net 71 22 Comprehensive Income See notes to condensed consolidated financial statements. A. T. CROSS COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (THOUSANDS OF DOLLARS) NINE MONTHS ENDED OCTOBER 1, 2011 OCTOBER 2, 2010 Cash (Used in) Provided by Operating Activities: Net Income Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation Amortization Restructuring charges paid - Amortization of deferred gain Provision for bad debts 85 Deferred income taxes Provision for accrued warranty costs Warranty costs paid Stock-based compensation and directors' fees Excess tax benefit from stock-based awards - Unrealized loss on short-term investments Unrealized (gain) loss on foreign exchange contracts Unrealized foreign currency transaction (gain) loss 41 Changes in operating assets and liabilities: Accounts receivable Inventories Other assets Accounts payable Other liabilities Net Cash (Used in) Provided by Operating Activities Cash (Used in) Provided by Investing Activities: Purchases of short-term investments Sales of short-term investments Additions to property, plant and equipment Additions to trademarks and patents Net Cash (Used in) Provided by Investing Activities Cash Provided by (Used in) Financing Activities: Borrowing on long-term debt Repayment of long-term debt Excess tax benefit from stock-based awards - Proceeds from sale of Class A common stock, net 13 Purchase of treasury stock Purchase of treasury stock from related party - Net Cash Provided by (Used in) Financing Activities Effect of exchange rate changes on cash and cash equivalents 20 Decrease in Cash and Cash Equivalents Cash and cash equivalents at beginning of period Cash and Cash Equivalents at End of Period SUPPLEMENTAL INFORMATION Income taxes paid (refunded), net Interest paid See notes to condensed consolidated financial statements. A. T. CROSS COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS October 1, 2011 (UNAUDITED) NOTE A - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("US GAAP") for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by US GAAP for financial statements.The preparation of financial statements requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes.In the opinion of the Company's management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of items of a normal and recurring nature) necessary to present fairly the financial position as of October 1, 2011, the results of operations for the three-month and nine-month periods ended October 1, 2011 and October 2, 2010, and the cash flows for the nine-month periods ended October 1, 2011 and October 2, 2010.The results of operations for the nine-month period ended October 1, 2011 are not necessarily indicative of the results to be expected for the full year.The Company considers events or transactions that occur after the balance sheet date but before the financial statements are issued to provide additional evidence relative to certain estimates or to identify matters that require additional disclosure.Subsequent events have been evaluated to the date of issuance of these financial statements.These financial statements should be read in conjunction with the Company's Annual Report on Form 10-K for the year ended January 1, 2011, which includes consolidated financial statements and notes thereto for the years ended January 1, 2011, January 2, 2010 and January 3, 2009.The Company operates on a 52/53 week fiscal year, ending on the last Saturday closest to December 31, and consists of 13 week fiscal quarters. NOTE B - Inventory The components of inventory are as follows: (THOUSANDS OF DOLLARS) OCTOBER 1, 2011 JANUARY 1, 2011 Finished goods Work in process Raw materials NOTE C - Income Taxes In the first nine months of 2011 the effective tax rate was 28.8%.In the first nine months of 2010 the effective tax rate was 22.5%.The increase is the result of the expiration of a tax holiday in China effective January 1, 2011 and a shift in the percentage of forecasted profitability to tax jurisdictions with higher tax rates. NOTE D - Segment Information The Company has two reportable business segments: Cross Accessory Division ("CAD") and Cross Optical Group ("COG").The Company evaluates segment performance based upon operating profit or loss.Following is the segment information for the Company: (THOUSANDS OF DOLLARS) THREE MONTHS ENDED NINE MONTHS ENDED OCTOBER 1, 2011 OCTOBER 2, 2010 OCTOBER 1, 2011 OCTOBER 2, 2010 Revenues from External Customers: CAD COG Total Depreciation and Amortization: CAD COG Total Operating Income (Loss): CAD COG Total Total Interest and Other Expense: Total Income Before Income Taxes: Expenditure for Long-Lived Assets: CAD COG Total OCTOBER 1, 2011 JANUARY 1, 2011 Segment Assets: CAD COG Total Goodwill: CAD $- $- COG Total NOTE E - Warranty Costs CAD’s Cross-branded writing instruments are sold with a full warranty of unlimited duration against mechanical failure.CAD's accessories are sold with a one-year warranty against mechanical failure and defects in workmanship and timepieces are warranted for a period of two years.Costa and Native sunglasses are sold with a lifetime warranty against defects in materials and workmanship.Estimated warranty costs are accrued at the time of sale.The most significant factors in the estimation of warranty cost liabilities include the operating efficiency and related cost of the service department, unit sales and the number of units that are eventually returned for warranty repair.The current portions of accrued warranty costs were $0.4 million at October 1, 2011 and $0.6 million January 1, 2011, and were recorded in accounts payable, accrued expenses and other liabilities.The COG segment revised their estimate of warranty liabilities in the first quarter and first nine months of 2011 due to changes in estimates and assumptions.The following chart reflects the activity in aggregate accrued warranty costs: (THOUSANDS OF DOLLARS) THREE MONTHS ENDED NINE MONTHS ENDED OCTOBER 1, 2011 OCTOBER 2, 2010 OCTOBER 1, 2011 OCTOBER 2, 2010 Accrued Warranty Costs - Beginning of Period Warranty costs paid Warranty costs accrued Impact of changes in estimates and assumptions - - - Accrued Warranty Costs - End of Period NOTE F - Line of Credit In 2010, the Company amended and restated its secured revolving line of credit with Bank of America, N.A. (the “Bank”), increasing it from $35 million to $40 million.Under the amended and restated line of credit agreement, the Bank agreed to make loans to the Company in an aggregate amount not to exceed $40.0 million, including up to $10.0 million equivalent in Eurocurrency loans denominated in pounds sterling or Euro (“Eurocurrency Loans”) and up to $30.0 million of other committed loans to the Company (“Committed Loans”) at any time.As part of the aggregate availability, the Bank may also issue up to $7.5 million in letters of credit.Subject to the limits on availability and the other terms and conditions of this credit agreement, amounts may be borrowed, repaid and reborrowed without penalty.This amended credit facility matures and amounts outstanding must be paid by July 28, 2013. The interest rate for the Committed Loans will be, at the Company's option, either (i) the London Interbank Offered Rate (“LIBOR”) plus an applicable margin or (ii) the higher of the federal funds rate plus 50 basis points or the Bank's prime rate plus an applicable margin.The interest rate for any Eurocurrency Loans will be an interest settlement rate for deposits in pounds sterling or Euro plus an applicable margin.The applicable margin for LIBOR and Eurocurrency loans will be an amount between 1.75% and 2.25%, and the applicable margin for federal funds or the Bank's prime rate will be an amount between 0.25% and 0.75%, which will vary from time to time based upon the Company's consolidated leverage ratio. Under the line of credit agreement, the Company has agreed to comply with certain affirmative and negative covenants.The most restrictive covenant requires the Company to maintain a maximum ratio of consolidated funded indebtedness to consolidated adjusted EBITDA over any four-quarter period.The agreement requires the Company to maintain a minimum consolidated tangible net worth, computed at each year end, a maximum level of capital expenditures, each of which is calculated in accordance with the agreement.Amounts due under the credit agreement are guaranteed by certain domestic and foreign subsidiaries of the Company.Amounts due are also secured by a pledge of the assets of the Company and those of certain of its domestic subsidiaries. At October 1, 2011, the outstanding balance of the Company's amended line of credit was $21.2 million, bearing an interest rate of approximately 2.0 %, and the unused and available portion, according to the terms of the amended agreement, was $18.8 million.At January 1, 2011, the outstanding balance of the Company's amended line of credit was $19.2 million, bearing an interest rate of approximately 2.0%, and the unused and available portion, according to the terms of the amended agreement, was $20.8 million. NOTE G - Employee Benefit Plans The following table illustrates the components of net periodic benefit cost: (THOUSANDS OF DOLLARS) THREE MONTHS ENDED NINE MONTHS ENDED OCTOBER 1, 2011 OCTOBER 2, 2010 OCTOBER 1, 2011 OCTOBER 2, 2010 Service cost Interest cost Expected return on plan assets Amortization of unrecognized loss Amortization of prior service cost 3 3 9 9 Net Periodic Benefit Cost The Company expects to contribute $6.1 million in total to its defined benefit pension plans in 2011, $2.1 million to meet minimum required contributions and $4.0 million in additional voluntary contributions.With these additional voluntary contributions, the Company expects its defined benefit pension plans will be greater than 80% funded by the end of fiscal 2012.The Company contributed $2.0 million to its defined benefit pension plans in the first quarter of 2011, and in October 2011 paid $1.5 million toward the $4 million additional voluntary contribution goal.The Company expects to contribute $0.8 million to its defined contribution retirement plans and $0.2 million to its excess benefit plan in 2011. NOTE H - Goodwill and Other Intangible Assets Goodwill and indefinite-lived intangible assets are not amortized but are subject to annual impairment tests, more frequently if events or circumstances occur that would indicate a potential decline in their fair value.The Company has identified two reporting units, consisting of the CAD and COG segments.The Company performs the assessments annually during the fourth quarter or on an interim basis if potential impairment indicators arise.The fair value of the reporting unit's goodwill is determined using established income and market valuation approaches and the fair value of other indefinite-lived intangible assets, consisting of two COG segment trade names, is determined using a forward relief from royalty method.For further discussion about impairment analysis, see the "Impairment Analysis" section of Item 7. "Management's Discussion and Analysis of Financial Condition and Results of Operations," included in our Form 10-K for the fiscal year ended January 1, 2011. At October 1, 2011 and January 1, 2011, the approximate $15.3 million carrying value of goodwill, $11.9 million of which is expected to be tax deductible, related entirely to the COG segment.Other intangibles consisted of the following: (THOUSANDS OF DOLLARS) OCTOBER 1, 2011 JANUARY 1, 2011 GROSS CARRYING AMOUNT ACCUMULATED AMORTIZATION OTHER INTANGIBLES, NET GROSS CARRYING AMOUNT ACCUMULATED AMORTIZATION OTHER INTANGIBLES, NET Amortized: Trademarks Patents Customer relationships Not Amortized: Trade names Intangibles, Net Amortization expense for the three and nine month periods ended October 1, 2011 was approximately $0.3 million and $0.6 million, respectively.The estimated future amortization expense for other intangibles remaining as of October 1, 2011 is as follows: (THOUSANDS OF DOLLARS) THEREAFTER $- NOTE I - Financial Instruments The Company is exposed to market risks arising from adverse changes in foreign exchange and interest rates.In the normal course of business, the Company manages these risks through a variety of strategies, including the use of derivatives.Certain derivatives are designated as cash flow hedges and qualify for hedge accounting treatment, while others do not qualify and are marked to market through earnings.Gains or losses from derivatives used to manage foreign exchange are classified as selling, general and administrative expenses. For cash flow hedges, changes in fair value are deferred in accumulated other comprehensive loss within shareholders' equity until the underlying hedged item is recognized in net income.For fair value hedges, changes in fair value are recognized immediately in earnings, consistent with the underlying hedged item.Hedging transactions are limited to an underlying exposure.As a result, any change in the value of the derivative instruments would be substantially offset by an opposite change in the value of the underlying hedged items.Hedging ineffectiveness and a net earnings impact occur when the change in the value of the hedge does not offset the change in the value of the underlying hedged item.Ineffectiveness of the Company's hedges is not material.If the derivative instrument is terminated, the Company continues to defer the related gain or loss and include it as a component of the cost of the underlying hedged item.Upon determination that the underlying hedged item will not be part of an actual transaction, the Company recognizes the related gain or loss in the statement of income immediately. The Company also uses derivatives that do not qualify for hedge accounting treatment.The Company accounts for such derivatives at market value with the resulting gains and losses reflected in the statements of income. The Company enters into arrangements with individual counterparties that it believes are creditworthy and generally settles such arrangements on a net basis.In addition, the Company performs a quarterly assessment of counterparty credit risk, including a review of credit ratings, credit default swap rates and potential nonperformance of the counterparty.Based on the most recent quarterly assessment of counterparty credit risk, the Company considers this risk to be low. Foreign Exchange The Company enters into derivatives, primarily forward foreign exchange contracts with terms of no more than one year, to manage risk associated with exposure to certain foreign currency denominated balance sheet positions, primarily intercompany accounts receivable.Gains or losses resulting from the translation of certain foreign currency balance sheet positions are recognized in the statement of income as incurred.Foreign currency derivatives had a total notional value of $43.0 million as of October 1, 2011 and $28.5 million as of January 1, 2011.Gains and losses on the derivatives were generally offset by changes in U.S. dollar value of the underlying hedged items. Interest Rates In the third quarter of 2010, the Company entered into a forward interest rate swap agreement with an initial notional amount of $15.0 million and a term of three years.This swap effectively fixes the interest rate on a portion of the Company’s line of credit at approximately 1.2%.The item being hedged is the first interest payment to be made on $15.0 million of principal expected to occur each month beginning March 31, 2011.The Company measures hedge ineffectiveness using the “hypothetical” derivative method.This swap has been designated a cash flow hedge and the effect of the mark-to-market valuation is recorded as an adjustment, net of tax, to accumulated other comprehensive loss.From inception to October 1, 2011, the effect of the mark-to-market valuation, net of tax, was not material and was included as a component of accumulated other comprehensive loss. Fair Value Measurements The fair value framework requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to price the assets or liabilities.Level 1 provides the most reliable measure of fair value, whereas Level 3 generally requires significant management judgment.The three levels are defined as follows: Level 1 Unadjusted quoted prices in active markets for identical assets and liabilities. Level 2 Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets or liabilities in inactive markets. Level 3 Unobservable inputs reflecting management's own assumptions about the inputs used in pricing the asset or liability. The fair values of our financial assets and liabilities are categorized as follows: (THOUSANDS OF DOLLARS) OCTOBER 1, 2011 JANUARY 1, 2011 LEVEL 1 LEVEL 2 LEVEL 3 TOTAL LEVEL 1 LEVEL 2 LEVEL 3 TOTAL Assets: Money market funds (A) $- $- $- $- Short-term investments (B) - Derivatives not designated as hedging instruments: Foreign exchange contracts (C) - $- $- $- Liabilities Derivatives designated as hedging instruments: Interest rate swaps (D) $- $- $- $- Derivatives not designated as hedging instruments: Foreign exchange contracts (C) - 22 - 22 - - $- $- $- $- (A) Value is based on quoted market prices of identical instruments, fair value is included in cash and cash equivalents (B) Value is based on quoted market prices of identical instruments (C) Value is based on the present value of the forward rates less the contract rate multiplied by the notional amount, fair value is included in other current assets or accounts payable, accrued expenses and other liabilities (D) Value is derived from a discounted cash flow analysis based on the terms of the contract and the interest rate curve, fair value is included in accounts payable, accrued expenses and other liabilities Accounts receivable are recorded at net realizable value, which approximates fair value.Accounts payable, included in accounts payable, accrued expenses and other current liabilities, are recorded at historical cost, which approximates fair value due to the short-term nature of the liabilities.Long-term debt is recorded at historical cost, which approximates fair value due to the variable interest rate. The effective portion of the pre-tax gains (losses) on our derivative instruments for the three and nine month periods ended October 1, 2011 and October 2, 2010 are categorized in the following table: (THOUSANDS OF DOLLARS) THREE MONTHS ENDED NINE MONTHS ENDED OCTOBER 1, 2011 OCTOBER 2, 2010 OCTOBER 1, 2011 OCTOBER 2, 2010 Fair Value / Non-designated Hedges: Foreign exchange contracts (A) Cash Flow Hedges: Effective portion recognized in other comprehensive income: Interest rate swaps Effective portion reclassified from other comprehensive income: Interest rate swaps (B) (A) Included in selling, general and administrative expenses (B) Included in interest expense NOTE J - Short-Term Investments At October 1, 2011, the Company had short-term investments of $0.4 million classified as trading securities.Realized and unrealized gains or losses on these short-term investments are included in other income.The amount of unrealized loss on these short-term investments was $0.1 million at October 1, 2011. NOTE K - Commitments and Contingencies The Company was named as one of approximately ninety defendants in a contribution suit brought by CCL/Unilever relating to the J.M. Mills Landfill Site (the “Site”), which is part of the Peterson/Puritan Superfund Site in Cumberland, Rhode Island.These complaints alleged that the Company was liable under the Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA") for contribution for Site investigation costs.In 2010, the Company reached settlement of the case and paid a settlement amount of approximately $0.2 million. The Company expects that the Federal Environmental Protection Agency ("EPA") will select a remedy for the Site in 2011.At that time, the EPA will initiate an administrative process (the "Special Notice Process") pursuant to CERCLA whereby the EPA will request that those entities that the EPA contends arranged for the disposal of hazardous materials at the Site (the PRPs), undertake the selected remedy at the Site.The EPA contends that the Company is a PRP at the Site.During the Special Notice Process, the Company and the other PRPs will engage in negotiations with the EPA regarding the remedy, and among themselves regarding the contribution of each PRP to overall remediation costs.Neither the cost of the remedy nor the identity of all PRPs is known at this time.Therefore it is not possible to assess the outcome of the Special Notice Process as it may relate to the Company's contribution to remediation costs. The Pension Benefit Guaranty Corporation (“PBGC”) has asserted that it believes that the Company has had a triggering event under Section 4062(e) of ERISA, which, had such anevent occurred, would lead to an acceleration of fundingcontributions to the Company’s defined benefit plan in the amount of $11.9 million.The PBGC has indicated that such contributions, if required, could be satisfied over a period of several years via a variety of funding alternatives.Specifically, during 2010, the PBGC asserted that the Company closed a facility in the USA when it completed the transfer of a significant portion of its manufacturing operations offshore.The Company maintains that the facility did not close, and therefore no triggering event occurred.Currently, the Company employs approximately 170 employees in the facility at issue.Notwithstanding the foregoing, the Company intends to ensure that its defined benefit plan remains viable and healthy and intends to continue to make all legally required contributions under the plan.Communications continue between the Company and PBGC.The Company further believes that it has sufficient liquidity to meet any required contributions to the Plan, up to and including the $11.9 million. The Company is involved in various other litigation and legal matters that have arisen in the ordinary course of business.To its knowledge, management believes that the ultimate resolution of any of those existing matters will not have a material adverse effect on the Company's consolidated financial position or results of operations. NOTEL - Related Party Transactions Pursuant to a Stock Redemption Agreement with Galal Doss, a director and major stockholder of the Company at that time, the Company purchased approximately 1.4 million shares of the Company’s Class A common stock in the third quarter of 2010 for approximately $5.6 million. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Overview A.T. Cross Company is a designer and marketer of branded personal accessories including writing instruments, reading glasses, personal and business accessories and sunglasses.The Company has been operating in a difficult economic environment in mature as well as competitive categories.The Company has challenged itself to build upon its unique attributes in order to develop a vibrant, diversified and forward-looking company poised for sustainable growth and long-term profit. Cross Accessory Division ("CAD") The Company has been a manufacturer and marketer of fine quality writing instruments since 1846.Sold primarily under the Cross brand, ball-point, fountain and selectip rolling ball pens and mechanical pencils are offered in a variety of styles and finishes.Cross also manufactures and markets a line of FranklinCovey® entry level price point refillable writing instruments.Also under the Cross brand, CAD offers a variety of personal and business accessories including leather goods, reading glasses, watches, desk sets, cufflinks, and stationery.This segment typically records its highest sales and operating income in the fourth quarter of the fiscal year. Cross Optical Group ("COG") The Company’s COG segment consists of its wholly-owned subsidiary Cross Optical Group, Inc.This business designs, manufactures and markets high-quality, high-performance polarized sunglasses under the brand names Costa and Native.This segment typically records its highest sales and operating income in the second quarter of the fiscal year. Results of Operations Third quarter 2011 Compared to Third quarter 2010 In the third quarter of 2011, the Company reported net income of $1.9 million, or $0.16 per basic share and $0.15 per diluted share, compared to net income of $1.6 million, or $0.13 per basic and diluted share in the third quarter of 2010. The following chart details net sales performance: (THOUSANDS OF DOLLARS) THREE MONTHS ENDED PERCENTAGE OCTOBER 1, 2011 OCTOBER 2, 2010 CHANGE Cross Accessories Division (CAD) 11.7% Cross Optical Group (COG) 19.6% Consolidated Net Sales 14.8% Consolidated net sales were $43.8 million in the third quarter of 2011 compared to $38.2 million in the third quarter of 2010.The effect of foreign exchange was favorable to consolidated third quarter 2011 sales results by approximately $0.8 million, or 2.0 percentage points. CAD sales increased 11.7% in the third quarter of 2011 compared to the third quarter of 2010.The Americas and the Asia, Middle East & Africa regions reported increased sales compared to the third quarter of 2010.COG grew by 19.6%, led by the Costa brand which increased 23.4% compared to the prior year third quarter. The following chart details gross profit margins for both segments as well as the consolidated gross profit margins: (THOUSANDS OF DOLLARS) THREE MONTHS ENDED PERCENTAGE OCTOBER 1, 2011 OCTOBER 2, 2010 POINT CHANGE CAD 49.1% 51.4% COG 60.1% 59.0% Consolidated Gross Profit Margins 53.6% 54.4% Consolidated operating expenses for the third quarter of 2011 were $20.5 million, or 46.7% of sales, as compared to $18.5 million, or 48.5% of sales a year ago, a decrease of 180 basis points.The CAD segment operating expenses were 2.5% higher than the prior year’s third quarter.The COG segment operating expenses were 24.2% higher than last year.These increases were directly related to the higher sales volume in the quarter. In the third quarter of 2011, the effective tax rate was 18.2%.In the third quarter of 2010, the effective tax rate was 9.4 %.The increase is the result of the expiration of a tax holiday in China effective January 1, 2011 and a shift in the percentage of forecasted profitability to tax jurisdictions with higher tax rates. Results of Operations Nine months Ended October 1, 2011 Compared to Nine months Ended October 2, 2010 In the first nine months of 2011, the Company reported net income of $6.3 million, or $0.52 per basic and $0.49 per diluted share, compared to net income of $4.5 million, or $0.35 per basic share and $0.34 per diluted share in the first nine months of 2010. The following chart details net sales performance: (THOUSANDS OF DOLLARS) NINE MONTHS ENDED PERCENTAGE OCTOBER 1, 2011 OCTOBER 2, 2010 CHANGE Cross Accessories Division (CAD) 10.0% Cross Optical Group (COG) 21.6% Consolidated Net Sales 14.9% Consolidated net sales were $131.4 million in the first nine months of 2011 compared to $114.3 million in the first nine months of 2010.The effect of foreign exchange was favorable to consolidated 2011 sales results by approximately $2.3 million, or 1.9 percentage points. CAD sales increased 10.0% in the first nine months of 2011 compared to the first nine months of 2010.Growth was across every region and among Distributors and Retailers as they are experiencing positive sell through this year compared to last.Business Gift Channel sales also improved as businesses are reinstating gift programs that were put on hold during the recession.COG grew by 21.6%, led by the Costa brand which increased 26.0% compared to the prior year first nine months. The following chart details gross profit margins for both segments as well as the consolidated gross profit margins: (THOUSANDS OF DOLLARS) NINE MONTHS ENDED PERCENTAGE OCTOBER 1, 2011 OCTOBER 2, 2010 POINT CHANGE CAD 53.4% 54.1% COG 59.8% 58.8% Consolidated Gross Profit Margins 56.3% 56.2% Consolidated gross margins were 56.3% in the first nine months of 2011, 10 basis points improved from the same period last year.CAD gross margins declined in the first nine months of 2011 to 53.4%, 70 basis points lower than 2010.COG margins in the first nine months of 2011 were 59.8%, above last year by 100 basis points. Consolidated operating expenses for the first nine months of 2011 were $64.1 million, or 48.8% of sales, as compared to $57.5 million, or 50.3% of sales a year ago, a decrease of 150 basis points.The CAD segment operating expenses were 6.0% higher than the prior year’s first nine months.The COG segment operating expenses were 20.9% higher than last year, in line with the higher sales volume. In the first nine months of 2011 the effective tax rate was 28.8%.In the first nine months of 2010 the effective tax rate was 22.5%.The increase is the result of the expiration of a tax holiday in China effective January 1, 2011 and a shift in the percentage of forecasted profitability to tax jurisdictions with higher tax rates. Liquidity and Sources of Capital Historically, the Company's sources of liquidity and capital resources have been its cash and cash equivalents (“cash”), short-term investments, cash generated from operations and amounts available under the Company's line of credit.These sources have been sufficient in the past to support the Company's routine operating requirements, capital projects, contributions to the retirement plans, stock repurchase programs and debt service.The Company expects its future cash needs in 2011 will be met by these historical sources of liquidity and capital. The Company's cash and short-term investment balance of $13.6 million at October 1, 2011 decreased $5.6 million from January 1, 2011.The most significant factors affecting the Company's cash balance are discussed in this section. Inventory was $40.5 million at October 1, 2011, an increase of $9.2 million since January 1, 2011.CAD inventory increased $5.6 million and COG inventory levels increased by $3.6 million from year end 2010.The increase in CAD segment inventory was to support anticipated higher sales volumes, product cost inflation and changes in distribution.The increase in COG inventory was to support anticipated higher sales volumes from new product offerings. The Company expects to contribute $6.1 million in total to its defined benefit pension plans in 2011, $2.1 million to meet minimum required contributions and $4.0 million in additional voluntary contributions.With these additional voluntary contributions, the Company expects its defined benefit pension plans will be greater than 80% funded by the end of fiscal 2012.The Company contributed $2.0 million to its defined benefit pension plans in the first quarter of 2011, and in October 2011 paid $1.5 million toward the $4 million additional voluntary contribution goal.The Company expects to contribute $0.8 million to its defined contribution retirement plans and $0.2 million to its excess benefit plan in 2011. As part of the acquisition of Native Eyewear, the Company assumed the liability of future payments associated with a "settlement in lieu of future royalties."The payments are $0.2 million annually each January through 2012. The Company has a $40 million secured line of credit with a bank.Under this agreement, the Company has the option to borrow at various interest rates depending upon the type of borrowings made and the Company's consolidated leverage ratio.At October 1, 2011, the outstanding balance of the Company's amended line of credit was $21.2 million, bearing an interest rate of approximately 2.0%, and the unused and available portion, according to the terms of the amended agreement, was $18.8 million.At January 1, 2011, the outstanding balance of the Company's amended line of credit was $19.2 million, bearing an interest rate of approximately 2.0%, and the unused and available portion, according to the terms of the amended agreement, was $20.8 million.The Company was in compliance with its various debt covenants as of October 1, 2011.The agreement requires the Company to maintain a minimum consolidated tangible net worth, computed at each year end, a maximum level of capital expenditures and a minimum ratio of adjusted EBITDA to required debt service payments over any four-quarter period, each of which is calculated in accordance with the agreement: Covenant Description Covenant Requirement Calculated Company Value October 1, 2011 Consolidated Tangible Net Worth Cannot be less than $37.5 million plus 50% of Net Income for fiscal years after 2010, or $40.7 million $55 million Capital Expenditures Cannot exceed the greater of $10 million in a year or $10 million plus prior year expenditures less the $10 million cap $3.2 million Consolidated Leverage Ratio Cannot exceed 2.75 to 1 0.95:1 The Company believes that existing cash and cash provided by operations, supplemented as appropriate by the Company's borrowing arrangements, will be adequate to finance its foreseeable operating and capital requirements, the stock repurchase plan and contributions to the retirement plans.Should operating cash flows in 2011 not materialize as projected, the Company has a number of planned alternatives to ensure that it will have sufficient cash to meet its operating needs.These alternatives include implementation of strict cost controls on discretionary spending and delaying non-critical research and development, capital projects and completion of the stock repurchase plan. At October 1, 2011, cash and short-term investments available for domestic operations was approximately $9.3 million, while cash held offshore was approximately $4.3 million. Critical Accounting Policies There have been no changes to our critical accounting policies and estimates from the information provided in Item 7. "Management's Discussion and Analysis of Financial Condition and Results of Operations," included in our Form 10-K for the fiscal year ended January 1, 2011. Forward-Looking Statements Statements contained herein that are not historical fact are forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.In addition, words such as "believes," "anticipates," "expects," "intends," "will" and similar expressions are intended to identify forward-looking statements, including but not limited to statements related to the expected accounting treatment applicable to the carrying value of goodwill related to COG; availability of sufficient liquidity and sources of capital; compliance with laws and regulations (including in respect to contributions to the Company’s defined benefit plan); anticipated higher sales volumes within CAD and COG and higher product cost inflation and changes in distribution within CAD; statements related to the outcome of the EPA’s Special Notice Process and anticipated sufficiency of available working capital.The Company cautions that a number of important factors could cause the Company's actual results for fiscal 2011 and beyond to differ materially from those expressed in any forward-looking statements made by, or on behalf of, the Company.Forward-looking statements involve a number of risks and uncertainties.For a discussion of certain of other of those risks, see "Risk Factors"in Item 1A of the Company's 2010 Annual Report on Form 10-K. Item 3.Quantitative and Qualitative Disclosures About Market Risk. Refer to the Company's Annual Report on Form 10-K for the fiscal year ended January 1, 2011 for a complete discussion of the Company's market risk.There have been no material changes to the market risk information included in the Company's 2010 Annual Report on Form 10-K. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our Chief Executive Officer and Chief Financial Officer have evaluated our disclosure controls and procedures as of October 1, 2011 and have concluded that these disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities and Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms.These disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports we file or submit is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the third quarter of 2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1.Legal Proceedings. Refer to Item 3 in the Company's Form 10-K Annual Report for the fiscal year ended January 1, 2011 for a complete discussion of the Company's legal proceedings.No material developments have occurred in the Legal Proceedings described in such Item 3. The Company is involved in various other litigation and legal matters that have arisen in the ordinary course of business.To its knowledge, management believes that the ultimate resolution of any of those existing matters will not have a material adverse effect on the Company's consolidated financial position or results of operations. Item 1A.Risk Factors. Natural disasters in certain regions, such as the recent tsunami and earthquake in Japan, could adversely affect our supply chain or customer base, which in turn, could have a negative impact on our business, the cost and demand for our products, and our results of operations.Refer to Item 1A in the Company's Form 10-K Annual Report for the fiscal year ended January 1, 2011 for a complete discussion of the risk factors which could materially affect the Company's business, financial condition or future results. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. Issuer Purchases of Equity Securities: TOTAL NUMBER OF SHARES PURCHASED AVERAGE PRICE PAID PER SHARE TOTAL NUMBER OF SHARES PURCHASED AS PART OF PUBLICLY ANNOUNCED PLANS OR PROGRAMS MAXIMUM NUMBER OF SHARES THAT MAY YET BE PURCHASED UNDER THE PLANS OR PROGRAMS July 3, 2011 - July 30, 2011 - July 31, 2011 - August 27, 2011 August 28, 2011 - October 1, 2011 In 2008, the Company's Board of Directors authorized management to repurchase up to 1.0 million shares of the Company's outstanding Class A common stock, depending on market conditions.Cumulatively, through October 1, 2011, the Company purchased approximately 0.6 million shares under this plan for approximately $2.4 million at an average price per share of $4.29. Item 3.Defaults Upon Senior Securities. None Item 4.(Removed and Reserved) Item 5.Other Information. None Item 6.Exhibits. Exhibit 31.1 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. A. T. CROSS COMPANY Date:November 15, 2011 By:DAVID G. WHALEN David G. Whalen Chief Executive Officer Date:November 15, 2011 By:KEVIN F. MAHONEY Kevin F. Mahoney Senior Vice President, Finance and Chief Financial Officer
